Title: To Alexander Hamilton from James McHenry, 20 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department November 20th. 1799
          
          I received some time since information of the death of Capt. Piercy Pope of the First regiment of Artillerists and Engineers—but no account of the time that event happened—As it is necessary that the time should be known at this Office in order to fix the date of the rank of his Successor I request that you would be pleased to transmit it to me as soon as convenient.
          The promotion of Captain Fondy to be Major in the Twelfth regiment occasions a vacancy of Captain to be filled by the eldest first Lieutenant. As I cannot at present lay my hands on the arrangement of that regiment which you transmitted I know not who the person is who is entitled to it. Will you be so good as to furnish me with another Copy—
          I enclose you a list of the Officers in the fifth and Sixth regiments. This list contains the names of four Gentlemen, who were recommended by Colonel Read to fill vacancies of first Lieutenants in his regiments. I have directed letters of appointment to be forwarded to them as Second Lieutenants, on the supposition that the relative rank of the Regiment had been settled.
          I am Sir with great respect Your obed Servant
          
            James McHenry
          
          Major General Hamilton
        